Bartol, J.,
delivered the opinion of this court.
The bill, filed by the appellees in this cause, states no sufficient case entitling them to the relief prayed.
No authority has been shown to this court, nor can any be produced, entitled to consideration, which sanctions the exercise •of the high and extraordinary power of a court of chancery, to interpose, by writ of injunction, in a case like the one before us, restraining a debtor in the enjoyment and power of disposition of his property.
The appellees, (the complainants below,) are merely general creditors of the appellant, who have not prosecuted their claim to judgment and execution, nor in any other manner acquired a lien upon the debtor’s property, and were not entitled to the writ of injunction nor to the appointment of a receiver.
Whatever may be the supposed defects of the existing laws of the State, in leaving to the debtor the absolute power of disposing of his property, and leaving the creditor to the slow and very inadequate legal remedies now provided, if such defects exist, it is solely in the power of the* Legislature to correct them. It is not within the province of the chancery courts to stretch their power beyond the limits of the authorities of the law, for the purpose of remedying such defects.
Such a course would be productive of great mischief, and make the rights of the citizen depend upon the vague and uncertain discretion of the judges, instead of the safe and well defined rules of law.
The learned Chancellor Kent, in the decision of the case of Wiggins & others, vs. Armstrong & others, 2 Johns. Ch. Rep., 144, has stated, most clearly and forcibly, the principles which govern the case before us, and we adopt its reasoning as applicable here. See the authorities referred to by the chancellor in his opinion in the case cited. See, also, 1 Paige, 168. Adams’ Equity, 487.
We reverse the order of the circuit court granting the injunction and appointing a receiver, and dismiss the bill, with costs.

Order reversed and bill dismissed with costs.